     Case 2:20-cv-04501-PA-E Document 14 Filed 01/06/21 Page 1 of 2 Page ID #:380



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10

11   HAROLD HENRY GHAEMMAGHAMI,         )    NO. CV 20-4501-PA(E)
                                        )
12                    Petitioner,       )
                                        )    ORDER ACCEPTING FINDINGS,
13         v.                           )
                                        )    CONCLUSIONS AND RECOMMENDATIONS
14   POLLARD, Warden,                   )
                                        )    OF UNITED STATES MAGISTRATE JUDGE
15                                      )
                      Respondent.       )
16                                      )
17

18         Pursuant to 28 U.S.C. section 636, the Court has reviewed the
19   Petition, all of the records herein and the attached Report and
20   Recommendation of United States Magistrate Judge.          Further, the Court
21   has engaged in a de novo review of those portions of the Report and
22   Recommendation to which any objections have been made.           The Court
23   accepts and adopts the Magistrate Judge’s Report and Recommendation.
24

25         IT IS ORDERED that Judgment be entered denying and dismissing
26   the Petition with prejudice.
27   ///
28   ///
Case 2:20-cv-04501-PA-E Document 14 Filed 01/06/21 Page 2 of 2 Page ID #:381
